DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.

Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Enders, DE #10-2012-209209
[Enders ('209)]

-
Finkbeiner, DE #10-2007-045161
[Finkbeiner ('161)]

-
Schulenburg et al., DE #19720895
[Schulenburg ('895)]


~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11 & 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Schulenburg ('895) in view of Finkbeiner ('161).
In Re Claims 1, 2 & 8, Schulenburg ('895) discloses (See machine translation, attached):
Cl. 1: All aspects of the claimed invention including: A vehicle temperature control system comprising:
a heater operated electrically and/or with fuel (Fuel Operated Heater #4), the heater comprising a first heat exchanger device for transferring heat provided in the heater to a first heat carrier medium provided in a first heat carrier medium circuit (The burner shown in Heater #4 transferring heat to the medium in Circuit #1);
a third heat exchanger device configured to transfer heat between the first heat carrier medium provided in the first heat carrier medium circuit and a second heat carrier medium provided in a second heat carrier medium circuit (Page 3, Lines 17-19: Heat Exchanger #2, which transfers heat between the fluid in Circuit #1 & air circulated through the passenger compartment);
With the possible exception of: an operating material tank configured to hold a liquid operating material; and a second heat exchanger device configured to transfer heat between the first heat carrier medium provided in the first heat carrier medium circuit and energy storage material contained in the operating material tank.
Nevertheless, Finkbeiner ('161) discloses (See machine translation, attached) from the same Vehicle Temperature Control System field of endeavor as applicant's invention, a second heat exchanger system (Comprising Oil Sump #1) that transfers heat between a medium flowing through a first circuit (Medium Circuit #3) and a liquid (Storage Medium / Phase Change Material #2) in an operating material tank (Reservoir defined by Jaws #1.1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the second heat exchanger &operating material tank of Finkbeiner ('161) into the system of control system of Schulenburg ('895) for the purpose of storing heat during “surplus energy arising from the operation of the motor vehicle” to be used during periods when the heat generation is not available, e.g. “during a cold start” of the vehicle (Page 1, Lines 9-13).
Cl. 2: wherein the first heat carrier medium circuit comprises a heat carrier medium pump for delivering the first heat carrier medium through the first heat exchanger device, the second heat exchanger device and the third heat exchanger device (Pump #5).
Cl. 8: wherein the heater comprises an electrically energizable heating device for heating the first heat carrier medium in the first heat exchanger device (Page 2, Lines 19-20: “electric heaters for charging the heat accumulator”).
In Re Claims 3, 4 & 12, Finkbeiner ('161) further discloses:
Cl. 3: wherein the energy storage material comprises operating material contained in the operating material tank (Storage Medium #2 disposed in “Jaws” #1.1), and that the second heat exchanger device comprises a first heat exchanger area for transferring heat between the first heat carrier medium and the operating material contained in the operating material tank (Area of contact between Circuit #3 & Storage Medium #2).
Cl. 4: wherein: a phase change material energy storage device is provided in the operating material tank; the energy storage material comprises phase change material provided in the phase change material energy storage device, and the second heat exchanger device comprises a second heat exchanger area for transferring heat between the first heat carrier medium and the phase change material (Storage Medium #2 disposed in “Jaws” #1.1, described as a phase change material”, transfers heat between the fluid / medium in Circuit #3 & the heat stored in Medium #2).
Cl. 12: wherein the operating material tank is enclosed with insulating material (Insulation #5).
In Re Claims 8 & 9, with respect to “wherein the heater comprises an electrically energizable heating device for heating the first heat carrier medium in the first heat exchanger device” & “wherein the electrically energizable heating device comprises a PTC heating device”, the type &/or configuration of the heater would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that an electric / PTC heater solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Schulenburg ('895) would function equally well in either configuration.
In Re Claim 11, with respect to “wherein the operating material contained in the operating material tank is ethanol or comprises ethanol”, the selection of the operating material would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that ethanol solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Schulenburg ('895) would function equally well in either configuration.

Claims 5-7 & 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Schulenburg ('895) in view of Finkbeiner ('161) as applied to claim 1 above, and further in view of Enders ('209).
In Re Claim 5, with respect to “wherein an operating material pump is provided in an operating material line, the operating material pump being configured: to deliver operating material contained in the operating material tank as fuel to a burner area of the heater; or to deliver operating material contained in the operating material tank as a wiper fluid additive to a wiper fluid tank; or to deliver operating material contained in the operating material tank as a fuel additive to a fuel tank for an internal combustion engine; or for any combination of to deliver operating material contained in the operating material tank as fuel to a burner area of the heater, and to deliver operating material contained in the operating material tank as a wiper fluid additive to a wiper fluid tank, and to deliver operating material contained in the operating material tank as a fuel additive to a fuel tank for an internal combustion engine”, while Schulenburg ('895) is silent on the circulating of the heat carrier medium to multiple heat sources and/or heat loads, Enders ('209) discloses (See machine translation, attached) from the same Vehicle Temperature Control System field of endeavor as applicant's invention, circulating an operating material (the fluid within the conduits connecting the various heat exchangers #11, 13, 15, 17, 71, 91), including a fuel tank (Fuel Tank #5), the specific type of device / location being an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that any one or combination of a fuel tank, wiper fluid tank, etc., solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Schulenburg ('895) in view of Finkbeiner ('161) & Enders ('209) would function equally well in either configuration.  With respect to the pump, a fluid pump would, of necessity, be required to create a fluid flow in the circuit between the various components.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the additional components as taught by Enders ('209) into the system of Schulenburg ('895) for the purpose of utilizing the stored heat in multiple components as necessary or needed.
In Re Claims 6 & 7, Enders ('209) further discloses: wherein an operating material reversing valve is provided in the operating material line downstream of the operating material pump / wherein the operating material reversing valve is configured: to establish a connection between the operating material line and the burner area of the heater; or to establish a connection between the operating material line and the wiper fluid tank; or to establish a connection between the operating material line and the fuel tank; or for any combination of to establish a connection between the operating material line and the burner area of the heater, and to establish a connection between the operating material line and the wiper fluid tank, and to establish a connection between the operating material line and the fuel tank (A valve would, of necessity, be provided to selectively direct the fluid into or through the various fluid paths disclosed).
In Re Claim 10, Schulenburg ('895) discloses all aspects of the claimed invention as discussed above, with the possible exception of: further comprising a heat pump system associated with the second heat carrier medium circuit, wherein the heat pump system is configured to transfer heat in an area of the third heat exchanger device from the second heat carrier medium to the first heat carrier medium or to absorb heat from the first heat carrier medium in the second heat carrier medium.
Nevertheless, Enders ('209) discloses from the same from the same Vehicle Temperature Control System field of endeavor as applicant's invention field of endeavor as applicant's invention, the use of a heat pump as a heat generator (Page 4, Lines 50-53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the heat pump of Enders ('209) into the system of Schulenburg ('895) for the purpose of providing an appropriate additional or alternative heat source.

Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762